EXAMINER’S AMENDMENT

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview 
with Ms. Anne Davis Barry (Reg. No. 47408) on 02/23/2021. 

This listing of claims will replace all prior versions and listings of claims in the application.

1. (Currently Amended) A computer-implemented method comprising: 
receiving, using a processor, a request to generate a migration plan for migrating an application from a source environment to a target environment, the request comprising configuration parameters of the application; 
identifying, using the processor, based at least in part on the configuration parameters of the application, a set of possible actions that can be performed to migrate the application from the source environment to the target environment; 
generating, using the processor, the migration plan based at least in part on the request and the identified set of possible actions, the migration plan specifying a subset of 
outputting the migration plan; 
receiving user input comprising an update to the set of possible actions; and 
updating the migration plan based at least in part on the user input,
wherein the identifying comprises accessing a database of actions and selecting the set of possible actions from the database,
wherein the database is updated based on one or both of the user input and actions performed in previous migrations, and
wherein the actions performed in previous migrations are automatically extracted and input to the database.  

2. (Canceled)  

3. (Previously Presented) The computer-implemented method of claim 1, wherein the AI engine includes an AI planner.  

4. (Original) The computer-implemented method of claim 3, wherein the source environment and the configuration parameters of the application are input to the AI planner as a problem file and the identified set of possible actions are input to the AI planner as a domain file.  



6. (Canceled)  

7. (Canceled)  

8. (Canceled)  

9. (Currently Amended) The computer-implemented method of claim 1, further comprising receiving a request for the migration plan to include actions to migrate at least one additional application from [[a]] the source environment to [[a]] the target environment.  

10. (Currently Amended) A system comprising: 
a memory having computer readable instructions; and 
one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations comprising:
receiving, using a processor, a request to generate a migration plan for migrating 
an application from a source environment to a target environment, the request comprising configuration parameters of the application; 
identifying, using the processor, based at least in part on the configuration 

generating, using the processor, the migration plan based at least in part on the 
request and the identified set of possible actions, the migration plan specifying a subset of the set of possible actions, the generating including executing an artificial intelligence (AI) engine to identify patterns in the identified set of possible actions; 
outputting the migration plan;
receiving user input comprising an update to the set of possible actions; and 
updating the migration plan based at least in part on the user input,
wherein the identifying comprises accessing a database of actions and selecting the set of possible actions from the database,
wherein the database is updated based on one or both of the user input and actions performed in previous migrations, and
wherein the actions performed in previous migrations are automatically extracted and input to the database.  

11. (Canceled)  

12. (Previously Presented) The system of claim 10, wherein the AI engine includes an AI planner.  


 
14. (Original) The system of claim 10, wherein the target environment comprises a cloud environment.  

15. (Canceled)  
 
16. (Canceled)  

17. (Canceled)  

18. (Currently Amended) The system of claim 10, wherein the operations further comprise receiving a request for the migration plan to include actions to migrate at least one additional application from [[a]] the source environment to [[a]] the target environment.  

19. (Currently Amended) A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations comprising: 

identifying, using the processor, based at least in part on the configuration parameters of the application, a set of possible actions that can be performed to migrate the application from the source environment to the target environment; 
generating, using the processor, the migration plan based at least in part on the request and the identified set of possible actions, the migration plan specifying a subset of the set of possible actions, the generating including executing an artificial intelligence (AI) engine to identify patterns in the identified set of possible actions; 
outputting the migration plan; 
receiving user input comprising an update to the set of possible actions; and 
updating the migration plan based at least in part on the user input,
wherein the identifying comprises accessing a database of actions and selecting the set of possible actions from the database,
wherein the database is updated based on one or both of the user input and actions performed in previous migrations, and
wherein the actions performed in previous migrations are automatically extracted and input to the database.  

20. (Canceled)  



22. (Original) The computer program product of claim 19, wherein the target environment comprises a cloud environment.  

23. (Canceled)  

24. (Canceled)  

25. (Currently Amended) The computer program product of claim 19, wherein the operations further comprise receiving a request for the migration plan to include actions to migrate at least one additional application from [[a]] the source environment to [[a]] the target environment.   


REASONS FOR ALLOWANCE
	
Claims 1, 3-5, 10, 12-14, 18, 19, 21, 22, and 25 are allowed.

The following is an examiner’s statement of reasons for allowance: 



Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 10, and 19 as amended above.  

The features as recited in independent claims 1, 10, and 19: “generating, using the processor, the migration plan based at least in part on the request and the identified set of possible actions, the migration plan specifying a subset of the set of possible actions, the generating including executing an artificial intelligence (AI) engine to identify patterns in the identified set of possible actions; outputting the migration plan; receiving user input comprising an update to the set of possible actions; and updating the migration plan based at least in part on the user input, wherein the identifying comprises accessing a database of actions and selecting the set of possible actions from the database, wherein the database is updated based on one or both of the user input and actions performed in previous migrations, and wherein the actions performed in previous migrations are automatically extracted and input to the database”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”



Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.





/VAN H NGUYEN/Primary Examiner, Art Unit 2199